Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 5/2/2022. 
The following is the status of claims: 
Claims 1, 11, and 20 have been amended;
Claims 6 and 16 have been canceled.
Thus, claims 1-5, 7-15 and 17-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 5/2/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-5, 7-15 and 17-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 11, and 20, the claimed features in
independent claim 1 (and substantially similar independent claim 11 and claim 20):


“an information handling system for extracting data associated with a
data field of a database from a randomly formatted source document, the information
handling system comprising:

a memory; and
a processor in communication with the memory and configured to:
receive the document;

embed a text-based representation of text of the document into vector data
associated with the text;

in parallel operations:
encode the vector data through a first neural network into reconstructed
text activations; and

concatenate the vector data with an image-based representation of the
document to provide first concatenated data, and encode the first
concatenated data through a second neural network into extracted
visual feature activations, wherein the second neural network
comprises a dilated convolution neural network;

concatenate the reconstructed text activations with the extracted visual feature
activations to provide second concatenated data;

decode the second concatenated data to identify particular data associated with the
data field; and

update an entry of the database with the particular data in the data field”;


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Christescu et al., US Pub. No.: 2021/0012102 A1, teaches improved systems and methods allow the automatic extraction of structured information from images of structured text documents such as invoices and receipts. Some embodiments employ optical character recognition (OCR) technology to extract individual text tokens (e.g., words) and token
bounding boxes from a document image. A feature vector of each text token comprises a first part determined according to a character content of the text token, and a second part
determined according to an image content of the token's bounding box. A neural network classifier produces a label indicative of a type of information (e.g. ''billing address",
"due date", etc.) carried by each text token. In some embodiments, documents are linearized by ordering text tokens in a sequence according to a reading order of a natural language
(e.g., English, Arabic) in which the respective document is formulated. Token feature vectors are fed to the classifier in the order indicated by the token sequence;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 6/2/2020, with particular attention to paragraphs 0018-0021; and the examiner also found figures 1 and 2 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152